Citation Nr: 0517237	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the veteran's claim for service 
connection for PTSD and bilateral hearing loss.  In his 
January 2003 notice of disagreement, the veteran expressly 
disagreed with the denial of his claim for service connection 
for PTSD.

In a June 2005 written statement, the veteran's accredited 
representative noted that the veteran moved to Ponca City, 
Oklahoma, and provided correct contact information for the 
veteran.  It was requested that the veteran's case be 
remanded to the VA RO in Muskogee, Oklahoma.

The appeal is REMANDED to the RO (in Muskogee, Oklahoma) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

In a signed statement dated March 25, 2005, the veteran 
specifically requested to be scheduled for a videoconference 
hearing before a Veterans Law Judge.

In the June 2005 written statement described above, the 
veteran's representative noted both the veteran's request to 
be scheduled for a videoconference hearing at the RO and that 
the veteran recently moved to Ponca City, Oklahoma.  The 
representative requested that the veteran's case be remanded 
directly to the VA RO in Muskogee, Oklahoma, to "prevent 
further delays".

There is no indication in the record that the appellant has 
been scheduled for this requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a videoconference 
hearing at the RO.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. § 20.700(a), (e) (2004).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
hearing with a Veterans Law Judge, via 
videoconference, at the RO in Muskogee, 
Oklahoma, in accordance with his request.  
Appropriate notification of the hearing 
should be given to the appellant and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 






action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




